DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 25 January 2021, with respect to the rejection(s) of claim(s) 1, 4-5, 9 and 11-13 under 35 USC 102(a)(1) as anticipated by Grubb have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 over Whitford in view of Grubb.
Applicant argues that Grubb is not applicable and a different field of endeavor (see Remarks page 5). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “panel beds […] eliminates the need for a door” (Remarks page 5).) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Grubb and Burchett is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Grubb and Burchett are applicable to applicant’s claimed invention because both are directed towards vertically retractable beds.
Claim 1 is now rejected under 35 USC 103 over Whitford in view of Grubb because the primary reference Whitford teaches Applicant’s claimed “said retractable bed base having an inner surface for supporting said assorted sleeping mattress and an outer panel surface for displaying an outer panel when said retractable panel bed base is in a vertical retracted position” (Whitford Figs. 1-2 element 12, which teaches applicant’s claimed outwardly facing bed base panel without the need for doors). Applicant argues that the side “flaps are configured and sized to cover the clearance gap by partial overlap with the panel on the underside of the bed” claimed by Applicant are not taught by the “doors” of Grubb (Remarks page 6). Examiner respectfully disagrees. Examiner notes that the doors are comprised of individual panels (See Grubb Figs. 3-7) that at least partially overlap with the panel of the underside of the bed. Therefore, Applicant’s claimed flap “partial overlap” is taught by Grubb. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the deployment and stowage".  There is insufficient antecedent basis for this limitation in the claim. Applicant appears to intend to refer to the retractable bed base, but claim 1 refers to both the bed base and mattress as “deployed”. Which one is it?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Whitford US 20100043142 A1, hereinafter Whitford, in view of Grubb US 20170007029 A1, hereinafter Grubb.
Re Claim 1, Whitford teaches:
A vertically retractable panel bed (at least Fig. 1 and [Abstract] “wall bed assembly”.) for movement of a retractable bed base (at least Fig. 2 element 12 and [0026] “The anterior panel 11 advantageously is defined by a plurality of anterior members 12”.) and assorted sleeping mattress (at least Fig. 3 element 33 and [0031] “a mattress 33”.) between a deployed horizontal position for sleeping (at least Fig. 3) and a retracted vertical position for temporary stowage and display (at least Fig. 2), said retractable panel bed comprising:
a frame comprising a pair of side walls and a top wall defining a inner space sized and shaped for receiving said retractable panel bed base and mattress while in vertical storage position  while leaving a clearance gap between said frame walls and said retractable bed base (at least Figs. 1-3 and [0028] “The wall cabinet 5 also includes a pair of side panels 20, an upper surface 22”.), said retractable bed base having an inner surface for supporting said assorted sleeping mattress (at least Fig. 1 element 11 and [0026] “anterior panel 11”.) and an outer panel surface for displaying an outer panel when said retractable panel bed base is in a vertical retracted position in the space within said frame (at least Fig. 2 element 12). 
Whitford does not explicitly teach:
wherein said frame has at least one flap hingedly mounted to a said side wall by at least one spring-loaded hinge allowing a closed-flap position when the bed is in retracted vertical position and a open-flap position when the bed is deployed horizontal position for sleeping;
wherein said flap is sized and shaped to cover and bridge the clearance gap by partial overlap with the outer panel when in a closed-flap position and wherein said flap is urged into its open-flap position by contact with the retractable panel bed base when said retractable panel bed base is moved to the horizontal position for sleeping.
However, Grubb teaches:
wherein said frame has at least one flap hingedly mounted to a said side wall (at least Figs. 3-5 elements 110 and 120) by at least one spring-loaded hinge (at least [0008] “(e.g., a spring, a damper, etc.) that couples the first frame to the second frame”.) allowing a closed-flap position when the bed is in retracted vertical position (at least Fig. 3) and a open-flap position when the bed is deployed horizontal position for sleeping (at least Fig. 2);
wherein said flap is sized and shaped to cover and bridge the clearance gap by partial overlap with the outer panel when in a closed-flap position and wherein said flap is urged into its open-flap position by contact with the retractable panel bed base when said retractable panel bed base is moved to the horizontal position for sleeping (at least Figs. 1-3 and [0026] “assembly 100 in an open configuration, with left bifold door 110 folded up against left side wall 115 and right bifold door 120 folded up against right side wall 125. In the open configuration, bifold door 110 and 120 are folded like an accordion and stored in a compact manner to conserve room space”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the panel bed taught by Whitford with the flaps taught by Grubb because both are directed towards the same field of endeavor of retractable wall beds and doing so would have involved combining a known technique (using a side flaps as taught by Grubb) with a known device (panel bed taught by Whitford) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “they can be difficult to ship and install due to the large size of the panels” (Grubb [0006]).
Re Claim 4, the combination of Whitford and Grubb teaches:
The vertically retractable panel bed of claim 1 (detailed with respect to claim 1). 
Grubb further teaches:
wherein said at least one flap overlaps a corner of said outer panel when in said closed flap position (at least Figs. 1-2 and Fig. 5 and [0033] “The folding seam and related hinges that couple the side wall to the door panels preferably allows for at least 270 degrees of rotation so that the doors can be folded out of the way when assembly 100 is deployed in the open configuration”. In other words, the flaps overlap the corner of the bedbase in the closed configuration, and due to the hinge arrangement of [0033] and Fig. 5, the bedbase urges the flap to open (for example with one door open and the other door closed, as seen in Fig. 5).).
Re Claim 6, the combination of Whitford and Grubb teaches:
The vertically retractable panel bed of claim 1 (detailed with respect to claim 1). 
Whitford further teaches:
wherein said inner surface of said retractable panel bed base comprises a plurality of mattress slats (at least Fig. 1 and [0034] “Secured to the bed frame 10 is a plurality of slats 50 for supporting the mattress 33 as shown in FIG. 1”.).
	Re Claim 7, the combination of Whitford and Grubb teaches:
The vertically retractable panel bed of claim 1 (detailed with respect to claim 1). 
Whitford further teaches:
wherein said retractable panel bed base is connected to said frame by an assist device (30) (at least Fig. 1 element 60) configured to assist the deployment and stowage of said retractable bed base in said inner space (at least Fig. 1 element 60 and [0037] “The bed frame 10 is attached to each side panel 20 of the wall cabinet 5 by a counterbalancing piston 60”.).
Re Claim 8, the combination of Whitford and Grubb teaches:
The vertically retractable panel bed (4) of claim 7 (detailed with respect to claim 7). 
Whitford further teaches:
wherein said assist device comprises a gas spring or a mechanical spring (at least [0037] “each piston 60 is a gas filled piston comprising a compression chamber housing 61 and an extendable piston arm 62”.).
Re Claim 9, Whitford teaches:
A safety device for a vertically retractable panel bed (at least Fig. 1 and [Abstract] “wall bed assembly”.) comprising a frame (at least Figs. 1-3) and a displaceable bedbase (at least Fig. 2 element 12 and [0026] “The anterior panel 11 advantageously is defined by a plurality of anterior members 12”.) removably storable in a bed-receiving space of the frame defined by a pair of side walls, the safety device comprising (at least Figs. 1-3 and [0028] “The wall cabinet 5 also includes a pair of side panels 20, an upper surface 22”.). 
Whitford does not explicitly teach:
at least one flap hingedly mounted to one of the side walls of the frame by at least one spring-loaded hinge, said at least one flap openable and closable to selectively allow and block access to a clearance gap maintained between the displaceable bedbase and one of the side walls, 
wherein said at least one flap being sized and shaped to cover said clearance gap by partial overlap on said displaceable bed base and wherein when said at least one flap is open, said at least one spring-loaded hinge biases said at least one flap is an open position to maintain said clearance gap access until the displaceable bed base is fully stored in the bed-receiving space at which point the spring-loaded hinge can bias said at least one flap in a closed position thereby blocking access to said clearance gap.
However, Grubb teaches:
at least one flap (at least Figs. 3-5 elements 110 and 120) hingedly mounted to one of the side walls of the frame (at least Fig. 3 elements 180 and 190 and [0027] “pivotally attached to side wall 115 via hinges 180 and right bifold door 110 is pivotally attached to side wall 115 via hinges 190”.) by at least one spring-loaded hinge (at least [0008] “(e.g., a spring, a damper, etc.) that couples the first frame to the second frame”.), said at least one flap openable and closable to selectively allow and block access to a clearance gap maintained between the displaceable bedbase and one of the side walls (at least Figs. 2-3 and [0026] “assembly 100 in an open configuration, with left bifold door 110 folded up against left side wall 115 and right bifold door 120 folded up against right side wall 125. In the open configuration, bifold door 110 and 120 are folded like an accordion and stored in a compact manner to conserve room space”.), 
wherein said at least one flap being sized and shaped to cover said clearance gap by partial overlap on said displaceable bed base and wherein when said at least one flap is open, said at least one spring-loaded hinge biases said at least one flap is an open position to maintain said clearance gap access until the displaceable bed base is fully stored in the bed-receiving space at which point the spring-loaded hinge can bias said at least one flap in a closed position thereby blocking access to said clearance gap (at least Figs. 1-2 and Fig. 5 and [0033] “The folding seam and related hinges that couple the side wall to the door panels preferably allows for at least 270 degrees of rotation so that the doors can be folded out of the way when assembly 100 is deployed in the open configuration”. In other words, due to the hinge arrangement of [0033] and Fig. 5, the flaps maintain access to the clearance.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the panel bed taught by Whitford with the flaps taught by Grubb because both are directed towards the same field of endeavor of retractable wall beds and doing so would have involved combining a known technique (using a side flaps as taught by Grubb) with a known device (panel bed taught by Whitford) with predictable results. A person having 
Re Claim 11, the combination of Whitford and Grubb teaches:
The safety device of claim 9 (detailed with respect to claim 9). 
Grubb further teaches:
wherein said at least one flap overlaps a corner of the displaceable bed base stored in the bed- receiving space such that said corner abuts and urges said at least one flap to open as the displaceable bed base is removed from the bed-receiving space (at least Figs. 1-2 and Fig. 5 and [0033] “The folding seam and related hinges that couple the side wall to the door panels preferably allows for at least 270 degrees of rotation so that the doors can be folded out of the way when assembly 100 is deployed in the open configuration”. In other words, the flaps overlap the corner of the bedbase in the closed configuration, and due to the hinge arrangement of [0033] and Fig. 5, the bedbase urges the flap to open (for example with one door open and the other door closed, as seen in Fig. 5).).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Whitford in view of Grubb and further in view of Burchett US 5033134, hereinafter Burchett.
Re Claim 3, the combination of Whitford and Grubb teaches:
The vertically retractable panel bed of claim 1 (detailed with respect to claim 1). 
The combination of Whitford and Grubb does not explicitly teach:
wherein said at least one flap comprises a recess for manually moving said at least one flap (It is noted that at least Fig. 3 of Grubb teaches a handle on each door, which is functionally obvious to substitute a recess for a handle.).
However, Burchett teaches:
wherein said at least one flap comprises a recess for manually moving said at least one flap (at least Fig. 3).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wall bed taught by the combination of Whitford and Grubb with the recess taught by Burchett because both are directed towards the same field of endeavor of retractable wall beds and doing so would have involved substitution of a known prior art device (recess as taught by Burchett) with a known device (panel bed taught by the combination of Whitford and Grubb) with predictable results. A person having ordinary skill in the art would have been motivated to do so because a recess saves space.
Re Claim 10, the combination of Whitford and Grubb teaches:
The safety device of claim 9 (detailed with respect to claim 9). 
The combination of Whitford and Grubb does not explicitly teach:
wherein said at least one flap comprises a recess for manually moving said at least one flap (It is noted that at least Fig. 3 of Grubb teaches a handle on each door, which is functionally obvious to substitute a recess for a handle.).
However, Burchett teaches:
wherein said at least one flap comprises a recess for manually moving said at least one flap (at least Fig. 3).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wall bed taught by the combination of Whitford and Grubb with the recess taught by Burchett because both are directed towards the same field of endeavor of retractable wall beds and doing so would have involved substitution of a known prior art device (recess as taught by Burchett) with a known device (panel bed taught by the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/5/2021